Citation Nr: 0932250	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-13 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted in order 
to establish entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel
INTRODUCTION

The Veteran had active duty service from July 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal.

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in June 2009.  A transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The November 1997 rating decision denying the claim of 
entitlement to service connection for bilateral hearing loss 
is final.

2.  The evidence associated with the claims file subsequent 
to the November 1997 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for bilateral 
hearing loss.


CONCLUSION OF LAW

Evidence received since the final November 1997 rating 
decision denying the Veteran's claim for service connection 
for bilateral hearing loss is not new and material, and the 
Veteran's claim for that benefit is not reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a Veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated in November 
2006. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  Additionally, the November 2006 letter informed the 
Veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection is granted 
and complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
Veteran seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the Veteran what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the Veteran 
dated in November 2006.

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The available 
service treatment records, VA medical records, private 
medical records, hearing testimony, and lay statements are 
associated with the claims file. The Veteran was afforded a 
VA examination. See McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002), 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Reopening of the New and Material Evidence Claim

Criteria

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  VA may then proceed to the merits of the claim on 
the basis of all of the evidence of record.

Analysis

The Veteran's claim of entitlement to service connection for 
bilateral hearing loss was originally denied in a March 1986 
rating decision.  The Veteran was notified in an April 1986 
letter, however, he did not appeal.  The March 1986 rating 
decision, therefore, represents the last final action on the 
merits of the claim.  Glynn v. Brown, 6 Vet. App. 523 (1994).  
The March 1986 denial was confirmed and continued by the RO 
in a November 1997 rating decision , and again, the Veteran 
did not appeal. This rating decision represents the last 
final decision on any basis as to the issue of entitlement to 
service connection for bilateral hearing loss. 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103; Evans v. Brown, 9 Vet. App. 273 
(1996).

The November 1997 rating decision that denied the reopening 
of the claim of entitlement to service connection for 
bilateral hearing loss was confirmed and continued in an 
April 2007 rating decision by the RO.

At the time of the November 1997 rating decision that denied 
service connection for bilateral hearing loss, the evidence 
of record consisted of service treatment records, VA medical 
records, and lay statements.  Subsequently, private medical 
records, additional VA treatment records, a VA examination, 
hearing testimony, and lay statements from the Veteran have 
been associated with the claims file.  

The evidence submitted subsequent to the November 1997 rating 
decision is new, in that it was not previously of record.  
However, the newly submitted evidence is not material.

The claim for bilateral hearing loss was denied in the 
November 1997 rating decision as the Veteran did not submit 
new and material evidence.  The original March 1986 rating 
decision denied entitlement to service connection for 
bilateral hearing loss because there was no evidence of 
sensorineural hearing loss in service or within one year 
thereafter.  

The newly submitted evidence does not show a nexus to 
service.  The Veteran underwent a VA examination in January 
2008, and the examiner stated the Veteran's sensorineural 
hearing loss was not related to service.  Additionally, the 
Veteran testified before the undersigned Veterans Law Judge 
that he lost his hearing on account of battles in the Pacific 
during World War II, statements that had previously been 
submitted in support of his claim.   

The Veteran is competent to relate factors which are capable 
of lay observation, such as the need for to have others 
repeat themselves or his need for increased volume on the 
telephone.  However, as a lay  person, he is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability. 38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Despite the contentions from the Veteran, there is no 
competent corroborative evidence to show the presence of 
hearing loss disability for VA purposes prior to November 
1985.  

As such, the evidence submitted does not relate to an 
unestablished fact necessary to substantiate the claim.  
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992). (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service).

The additional evidence received since the November 1997 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim. 
Accordingly, the Board finds that the claim for service 
connection for bilateral hearing loss is not reopened.



ORDER


New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for bilateral hearing loss, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


